Citation Nr: 1104512	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, 
to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for arthritis, to include 
as secondary to diabetes mellitus.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of left lower extremity.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of right lower extremity.

6.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection claims and the TDIU claim were previously 
before the Board in September 2009 when they were remanded for 
additional evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

The first three issues listed on the title page were previously 
before the Board in September 2009 when they were remanded to 
cure a procedural defect.  At that time, the Board noted the 
Veteran had submitted claims of entitlement to service connection 
for cardiovascular disease and arthritis and, finding that they 
were inextricably intertwined with an outstanding TDIU claim, 
remanded all three for adjudication of the service connection 
claims.  As of the time of the September 2009 Board remand, the 
service connection claims had not been the subject of an initial 
rating action.  Thereafter, in November 2010, the RO denied the 
service connection claims.  Instead of providing the Veteran 
written notice of his right to appeal the rating action, or 
issuing a statement of the case, the RO announced the decision in 
a November 2010 supplemental statement of the case.  However, 
pursuant to 38 C.F.R. § 19.31(a), a supplemental statement of the 
case may not be used to announce a decision by the Agency of 
Original Jurisdiction (AOJ) on an issue not previously addressed 
in a statement of the case, or to respond to a notice of 
disagreement on a newly appealed issue that was not addressed in 
a statement of the case.  Accordingly, the RO's action to 
announce in the November 2010 supplemental statement of the case 
the denial of service connection for cardiovascular disease and 
arthritis was improper.

As a result, the Veteran and his representative are entitled to 
written notice of any decisions made by VA affecting the payment 
of benefits or the granting of relief, and such notice must 
clearly set forth the decision made, any applicable effective 
date, the reason(s) for the decision, the right to a hearing on 
any issue involved in the claim, the right of representation, and 
the right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision.  38 C.F.R. § 3.103(b).  
Thus, the RO must provide the Veteran and his representative such 
notice, along with a copy of the decision denying service 
connection for cardiovascular disease and arthritis.  Therefore, 
a remand for corrective action is warranted.

The November 2010 supplemental statement of the case mentioned 
above also included increased ratings claims for diabetes 
mellitus and peripheral neuropathy of the lower extremities.  The 
last time these issues were adjudicated by VA was in January 2006 
when the ratings for the peripheral neuropathy of the lower 
extremities was increased to 20 percent and the rating for 
diabetes mellitus was reduced from 40 percent to 20 percent.  The 
Veteran was provided with notification of this rating action and 
of his procedural and appellant rights via correspondence dated 
in February 2000.  A timely appeal of this rating action was not 
received and the claims were final.  The Board's review of the 
record created subsequent to the January 2006 rating decision 
fails to evidence claims for increased ratings for peripheral 
neuropathy of the lower extremities and/or diabetes mellitus 
being received.  A VA examination was conducted in January 2010 
and this could possibly be the genesis for the claims but the 
Board is confused why they would be raised sui sponte by the RO 
and then denied.  It is not apparent to the Board where the 
claims were initiated as this was not explained in the November 
2010 supplemental statement of the case.  The Board's September 
2009 remand requested examination of diabetes and peripheral 
neuropathy in order to obtain information and an opinion as to 
their effect on the Veteran's employability.  However, the 
Veteran's representative included the claims as being "at 
issue" in a January 2011 informal hearing presentation.  This 
statement is construed as a notice of disagreement with the 
November 2010 denial of the claims.  The procedural failure of 
the RO's announcement of the denial of the claims via a 
supplemental statement of the case is nullified by the Board's 
finding that a timely notice of disagreement was received.  The 
RO must issue a statement of the case for the increased rating 
claims and allow the Veteran time to perfect the appeals if he 
desires.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the failure 
of the RO to issue an statement of the case is a procedural 
defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 
238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

The issue of entitlement to TDIU is inextricably intertwined with 
the service connection and increased rating claims.  It is also, 
therefore, remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Please provide the Veteran and his 
representative with written notice of the 
November 2010 decision which denied service 
connection for cardiovascular disease and 
arthritis; they must be provided with notice 
of the Veteran's right to appeal.  

2.  Issue a statement of the case to the 
Veteran and his representative, addressing 
the issues of entitlement to increased 
ratings for peripheral neuropathy of the 
lower extremities and for diabetes mellitus.  
The Veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  Then, only if the 
appeal is timely perfected, should the issues 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  If the benefits sought on appeal are not 
granted to the appellant's satisfaction, or 
if a timely notice of disagreement is (or has 
been) received with respect to any issue 
raised by or on behalf of the appellant, the 
AOJ should furnish a Statement of the Case 
and/or a Supplemental Statement of the Case 
on all issues in appellate status, and the 
appellant and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  This case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

